NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANGEL VELEZ VELASQUEZ,                     No.    17-70380

                Petitioner,                     Agency No. A076-737-409

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Jose Angel Velez Velasquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We review for abuse of discretion the denial of a

continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009), and we

review de novo claims of due process violations in immigration proceedings, Jiang

v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Velez Velasquez’s inconsistent statements about whether his family

reported his cousin’s son’s murder to the police and whether his cousin knew gang

members, his omission of departures from the United States, and other implausible,

non-responsive, and evasive testimony. See Shrestha, 590 F.3d. at 1048 (adverse

credibility determination reasonable under “the totality of circumstances”). Velez

Velasquez’s explanations do not compel a contrary conclusion. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). Substantial evidence also supports the

agency’s finding that Velez Velasquez did not present documentary evidence that

would otherwise establish his eligibility for relief. See Garcia v. Holder, 749 F.3d

785, 791 (9th Cir. 2014) (petitioner’s documentary evidence was insufficient to

independently support claim). Thus, in the absence of credible testimony, in this


                                         2                                    17-70380
case, Velez Velasquez’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Velez Velasquez’s

CAT claim because it was based on the same evidence found not credible, and

Velez Velasquez does not point to any other evidence in the record that compels

the conclusion that it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Shrestha,

590 F.3d at 1048-49.

      The agency did not abuse its discretion in concluding Velez Velasquez failed

to show good cause for a continuance. See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at

1012 (listing factors to consider in reviewing the denial of a continuance).

      Velez Velasquez’s contention that the agency’s denial of a continuance

violated his right to due process fails. See Lata, 204 F.3d at 1246 (requiring error

to prevail on a due process claim).

      We lack jurisdiction to review Velez Velasquez’s contentions concerning the

IJ’s consideration of the government’s evidence of a 2003 reentry and alleged bias

against him. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction over claims not raised to agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    17-70380